DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered.

Response to Arguments
Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the applicant’s arguments are directed towards Armstrong however Lott shows that the types of sensors and criteria claimed by the applicant were obvious at the time of the applicant’s invention for controlling the delivery of messages.  The Examiner has reviewed the claims and the specification and cannot find any technology disclosed by the applicant that would be patentable over the art of record.  The applicant’s disclosure provides a few brief examples of how the invention might work but fails to provide any discussion of how rules would be implemented for all of .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Written Description Issue #1
Claims 1, 8, and 15 have been amended to include the following limitation:
the plurality of sensors is a temperature sensor, a proximity sensor, an accelerometer, an infrared sensor, a pressure sensor, a light sensor, and a location sensor;

The following is from paragraph 30 of the applicant’s specification:
Sensors 106 may be, but are not limited to, temperature sensors, proximity sensors, accelerometers, infrared sensors, pressure sensors, light sensors, location sensors, or image recognition sensors.

The applicant did not disclose that the plurality of sensors is all of a temperature sensor, a proximity sensor, an accelerometer, an infrared sensor, a pressure sensor, a light sensor, and a location sensor.  The applicant defined each of the plurality of sensors as being separate sensors that could be a temperature sensor, a proximity sensor, an accelerometer, an infrared sensor, a pressure sensor, a light sensor, or a location sensor.  See paragraphs 29 and 30 and Figure 1 of the applicant’s specification.  


Written Description Issue #2
Claims 1, 8, and 15 have been amended to include the following limitation:
the one or more sensor criteria is an oven thermal setting, a motion setting, an image recognition setting, and a position setting,

The following is from paragraph 32 of the applicant’s specification:
Sensor criteria 132 may be, but are not limited to, thermal settings, motion settings, image recognition settings, or position settings and may correspond to user preferences.

The applicant did not disclose that a sensor criteria is all of an oven thermal setting, a motion setting, an image recognition setting, and a position setting.  Instead, paragraph 32 and Figure 2A show or a position setting.

Written Description Issue #3
Claims 1, 8, and 15 have been amended to include the following limitation:
evaluating, by the first device, whether the data from the plurality of sensors corresponds to the one or more sensor criteria, wherein the one or more sensor criteria is an oven thermal setting, a motion setting, an image recognition setting, and a position setting, wherein the one or more sensor criteria includes factors such as time, location, image content, and activity associated with the plurality of sensors;
The following is from paragraph 34 of the applicant’s specification:
Referring to Figure 2b, sensor criteria 132 of database 114 may store other factors such as time 140, location 142, image content 144 or activity 146 for certain types of sensors, e.g., a sensor that captures images.

The applicant only disclosed that the claimed factors would apply to certain types of sensors like an image sensor.  There is no disclosure for example of how such factors would apply to oven temperature settings, for example because such a sensor would not have any special knowledge of location (the oven is always in the same place), image (ovens do not have cameras), or activity (the oven knows whether it is on or off but not whether it is currently engaged in cooking anything).  Therefore the applicant’s specification would only support claim language where particular sensor criteria settings include certain factors and not “wherein the one or more sensor criteria includes” the claimed factors which covers all of the different sensor criteria settings including all of the claimed factors.  Clearly such a scenario is not disclosed.
include the factors shown in Figure 2B.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 8, and 15 recite the broad recitation “defining one or more criteria”, and the claim also recites “wherein the criteria incudes one or more sensor criteria and a message delivery criteria” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is 
Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  It is not clear how one (out of “one or more”) sensor criteria could be all of an oven thermal setting, a motion setting, an image recognition setting, and a positions setting.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  it is not clear how an oven thermal setting could include factors such as time, location, image content and activity since the oven thermal setting is defined as the operational temperature of an oven.  It is not clear how a motion setting and a position setting could include the factor of image content.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 7,373,428 to Armstrong et al. in view of U.S. Patent Application Publication Number 2016/0028670 by .
As to claim 1, Armstrong teaches a method for using sensor data to control message delivery to a user, comprising: defining one or more criteria, wherein the criteria includes one or more sensor criteria (col. 11, lines 11-20, the event gateways have sensor criteria) and a message delivery criterion including a rule for delivering messages and message notifications (col. 5, lines 38-49 and col. 17, line 65-col. 18, line 5); receiving, by a first device (PCP 10) communicating with a communications network, a message from a user of a plurality of users, the first device having a computer (col. 6, lines 53-61 and col. 18, line 20-24); receiving, by the first device, data from a sensor (col. 11, lines 11-20, the event gateways are sensors); determining, by the first device, whether the data from the plurality of sensors meets the message delivery criterion (col. 6, line 62-col. 7, line 35); in response to determining that the data from the plurality of sensors does not meet the message delivery criterion, determining, by the first device whether the sensor data meets a bypass criterion (col. 7, lines 19-35, family may bypass the general suppression rule for IM’s); and in response to determining that the data from the plurality of sensors does not meet the bypass criterion, suppressing, by the first device, the message or a message notification (col. 6, line 62-col. 7, line 35); however Armstrong does not explicitly teach the particular sensors claimed by the applicant or determining whether to consider rerouting a message in the same way disclosed by the applicant.
Lott teaches a method of using sensor data to control message delivery to a user comprising receiving by a first device data from sensors including temperature, proximity, an accelerometer,  pressure, a light and a location (paragraph 43) and determining by the first device, whether the sensor data meets message delivery criteria (Figure 7, ref. nos. 710 and 715); evaluating, by the first device, whether the one or more sensor criteria is an appliance setting, a motion setting, an image recognition (paragraph 45) wherein the one or more sensor criteria includes factors such as time, location, image content, and activity associated with the plurality of sensors (paragraphs 32, 45, and 46); and determining, by the first device, whether the data from the plurality of sensors meets message delivery criterion based on the evaluation that the data from the plurality of sensors corresponds to the one or more sensor criteria (Figure 7, ref. nos. 710 and 715); Lott teaches that sensors can be appliances (paragraph 45) but Lott does not explicitly teach an oven temperature setting.
Weng teaches evaluating data from a sensor that indicates oven thermal settings when determining whether data from a sensor meets message delivery criterion (paragraph 37).
It would have been obvious to one of ordinary skill in the user tracking and messaging art at the time of the applicant’s filing to combine the teachings of Lott regarding using appliances as sensors with the teachings of Weng regarding considering oven temperature settings when considering message delivery because applying the teachings regarding an oven taught by Weng to the appliance taught by Lott would not require any modification to the inventive concept of Lott and would provide further information to the message processing system of Lott.
Horvitz teaches a method of using sensor data to control message delivery to a user comprising receiving first device data from sensors including infrared (see Figure 9) and determining, by the first device, whether the sensor data meets message delivery criteria (see Figure 13).
It would have been obvious to one of ordinary skill in the user tracking and messaging art at the time of the applicant’s filing to combine the teachings of Armstrong regarding the delivery of messages based on criteria from sensors with the specific types of sensors uses by the message delivery systems of the Lott-Weng combination and Horvitz because the such sensors could be incorporated as event gateways in Armstrong without modifying the inventive concept of Armstrong.  
Chau teaches determining, by a first device, whether sensor data meets message delivery criterion (ref. no. 440); in response to determining that the sensor data does not meet the message (paragraph 29).
It would have been obvious to one of ordinary skill in the user tracking and messaging art at the time of the applicant’s filing to combine the teachings of Armstrong regarding rule about the delivery of messages with the teachings of Chau regarding rerouting messages that do not meet delivery criterion because Chau provides an alternative rule that could be implemented as a rule in the Armstrong system for situations when the user is completely unavailable.
As to claim 2, see col. 5, lines 38-49 and col. 17, line 65-col. 18, line 5 of Armstrong.
As to claim 3, see col. 6, line 62-col. 7, line 35 of Armstrong.
As to claim 4, see paragraph 263 of Horvitz.
As to claim 5, see col. 7, lines 19-35 of Armstrong.
As to claim 6, see paragraph 29 of Chau.
As to claim 7, see col. 6, line 62-col. 7, line 35 of Armstrong.
As to claims 8-20, they are rejected for the same reasoning as claims 1-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442